2. Challenges to collective agreements in the EU (
- Before the vote:
Mr President, I would like to inform you that after a debate yesterday during our PPE-DE Group meeting, we as a group are withdrawing three amendments: Amendment 6 to paragraph 9; Amendment 8 to paragraph 15 and Amendment 10 to paragraph 24. I inform you with pleasure, on behalf of the PPE-DE Group, that those three amendments are withdrawn.
- After the vote:
(ES) Mr President, with all due respect, I must make the following comment.
Following the very proper and sensible address made on the Alliance of Civilisations by the UN High Representative, you resumed the sitting with these words - perhaps you have them handy - which were more or less as follows:
'Well, and now, following the Alliance of Civilisations, we must return to earth'.
Mr President, I regret to say that your comment was not in line with parliamentary courtesy and was inappropriate in your position as President.
You must be aware that one of the President's powers - and my Vice-President colleagues frequently do this - is to make innocuous comments about incidents in the House. These comments must be taken in the context of their content and intention.
I can assure you, dear Member, that my intention was absolutely positive.
However, if you or any other Member has found something disturbing in this innocent and benevolent comment, you must regard it as having been withdrawn.